Case: 5:20-cr-00297-DCN Doc #: 3 Filed: 06/11/20 1 of 2. PagelD #: 8

IN THE UNITED STATES DISTRICT COURT

FOR. THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
| Ee
UNITED STATES OF AMERICA, ) cast wo
)
Plaintiff, ) MAGISTRATE JUDGE WILLIAM H.
) BAUGHMAN, JR.
v. )
)
MATTHEW PAUL SLATZER, ) MOTION TO SEAL INDICTMENT
)
Defendant. )

Now comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Toni Beth Schnellinger Feisthamel, Assistant United States
Attorney, and respectfully moves this Court for an order sealing the attached indictment for the
following reason(s):

(1) To prevent risk of flight and/or destruction of evidence which otherwise might
occur if the defendant is informed or gains knowledge of the indictment herein; and

(2) To facilitate a coordinated and safe execution of the arrest warrants herein,

The government further requests this Court to order that an Assistant United States
Attorney of the Criminal Division of the United States Attorney's Office for the Northern District

of Ohio may obtain, upon request, a certified copy of this indictment should the defendant be
Case: 5:20-cr-00297-DCN Doc #:3 Filed: 06/11/20 2 of 2. PagelD #: 9

located in another judicial district and a certified copy of this indictment is needed for

forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal Procedure.

By:

Respectfully submitted,

JUSTIN E. HERDMAN
United States Attorney

  

 

Sy “NS
Toni Beis Schnelipas Feisthamel
(OH: 0072638)

Assistant United States Attorney

Federal Building

2 South Main Street, Room 208

Akron, OH 44308

(330) 761-0531

(330) 375-5492 (facsimile)
Toni.Schnellinger.Feisthamel@usdoj.gov
